DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim Rejections - 35 USC § 102/103

s 1-5 and 7 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Morifuji (EP 0460923).
	Morifuji discloses a magnesium carbonate of formula (I):

    PNG
    media_image1.png
    21
    153
    media_image1.png
    Greyscale

wherein n is a number of from 3 to 5 and m is a number of from 3 to 5, consists of porous particles composed of an aggregate of plate crystals having an average particle size of 1 to 50 µm and a specific surface area of 10 to 70 m2/g (claim 1).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2110.01.   Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to zeta potential would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
The limitations of claim 2 can be found in Morifuji at claim 1, where it discloses the surface area of 10 to 70 m2/g, the zeta potential is inherent.
Claim 3 is an inherent property based on the substantially the same material.
The limitations of claim 4 can be found in Morifuji at claim 1, where it discloses the average particle size of 1 to 50 µm.
The limitations of claim 5 can be found in Morifuji at claim 1, where it discloses the surface area of 10 to 70 m2/g and the average particle size of 1 to 50 µm.  The zeta potential and mercury intrusion volume are inherent.
Morifuji at p. 5, line 41, where it discloses the synthetic resin filler.

6.	Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Mitsuhashi et al. (US 2005/0129606).
	Mitsuhashi et al. disclose a magnesium carbonate of formula of 

    PNG
    media_image2.png
    21
    182
    media_image2.png
    Greyscale

wherein m is a number of from 3 to 5 and n is a number of from 3 to 8, having diameter of 1 to 20 µm, a length of 5 to 200 µm, and a specific surface area of 70 to 200 m2/g (claims 1-3, [0024]).  When the (structure or composition) recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2110.01.   Because the prior art exemplifies Applicant’s claimed (structure or composition), the claimed physical properties relating to zeta potential would be expected to be present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
Claim 3 is an inherent property based on the substantially the same material.
The limitations of claim 4 can be found in Mitsuhashi et al. at claim 2, where it discloses the diameter of 1 to 20 µm, and a length of 5 to 200 µm.
The limitations of claim 6 can be found in Mitsuhashi et al. at [0011], where it discloses the card house structure.


Morifuji (EP 0460923) as applied to claims 1-5 and 7, in view of Florence (US Patent 3,993,607).
The disclosure of Morifuji is adequately set forth in paragraph 5 and is incorporated herein by reference.  
However, Morifuji is silent on the composition of magnesium carbonate and a resin.
Florence discloses a composition comprising poly(vinyl chloride) homopolymer, an acrylonitrile-butadiene rubber, and 5 to 200 parts by weight of a hydrated magnesium carbonate, to provide a composition with less smoke and less flame spread when exposed to fire (claim 1, Examples, col. 1, lines 11-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this magnesium carbonate in a resin composition for improving flame retardancy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUI H CHIN/Primary Examiner, Art Unit 1762